 

 

Case 18-34658 Document 463-1 Filed in TXSB on 03/16/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

In re:
HOUTEX BUILDERS, LLC, et al.,' Case No. 18-34658

Chapter 11
DEBTORS.

AAA AMAA

AGREED ORDER GRANTING THIRD INTERIM APPLICATION FOR
ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
DIAMOND MCCARTHY LLP, AS GENERAL COUNSEL FOR THE DEBTORS FOR

THE PERIOD AUGUST 1, 2019 THROUGH DECEMBER 31, 2019
(This Order relates to ECF No. ___)

Upon consideration of the Third Interim Application for Allowance of Compensation and
Reimbursement of Expenses (the “Application”) of Diamond McCarthy LLP (“Diamond
McCarthy”), as general counsel to Houtex Builders, LLC, 2203 Looscan Lane, LLC and 415

Shadywood, LLC (each a “Debtor” and collectively the “Debtors”) for the petiod August 1, 2019

 

through December 31, 2019 (the “Application Period”) and the Court having determined it has
jurisdiction to consider the Application and the relief requested herein pursuant to 28 U.S.C. § 1334,
11 U.S.C. §§ 330 and 331, Federal Rule of Bankruptcy Procedure 2016, and Local Bankruptcy Rule
2016-1; and it appearing to the Court that the Application and the relief requested therein is a core
proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper in this district pursuant to 28 U.S.C.
§§ 1408 and 409; and it appearing to the Court that due and proper notice of the Application has been
given and no other or further notice need be provided; and it further appeating to the Court after
review of the Application, and the record made by Diamond McCarthy has established the basis for

interim allowance of fees and expenses during the Application Period as set out in the Application;

 

! The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
Shadywood, LLC (7627).

ORDER ON DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION PAGE 1 OF 2
 

 

Case 18-34658 Document 463-1 Filed in TXSB on 03/16/20 Page 2 of 3

IT IS HEREBY:

ORDERED that the telief requested in Diamond McCarthy’s Application is approved in the
amount of $49,422.07 (the “Third Interim Award”) consisting of attorney and patalegal fees in the
amount of $44,752.00 (which is half of the $89,504.00 in fees requested in the Application) and out-
of-pocket expenses of $4,670.07.

ORDERED that the Debtors shall pay to Diamond McCarthy the Third Interim Award
promptly following the entry of this Order.

ORDERED that the Third Intetim Award is made without prejudice to Diamond McCarthy’s
right to argue in a final fee application that fees incutted during this Application Period and the prior
Application Periods but not approved in this Order should be awarded.

ORDERED that all objections by HL Builders, formerly known as CD Homes, to the First,
Second, and Third Applications for Allowance of Compensation are reserved and preserved pending
further hearings for further interim or final compensation.

ORDERED that the Coutt shall retain jurisdiction with respect to all matters relating to the

interpretation and implementation of this order.

DATED: | , 2020.

 

THE HONORABLE JEFFREY NORMAN
UNITED STATES BANKRUPTY JUDGE

ORDER ON DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION PAGE 2 OF 2
Case 18-34658 Document 463-1 Filed in TXSB on 03/16/20 Page 3 of 3

SUBMITTED BY:

DIAMOND McCARTHY LLP

By: /s/ Charles M. Rubio
Charles M. Rubio

TBA No. 24083768
crubio@diamondmecarthy.com
Two Houston Center

909 Fannin, 37" Floor
Houston, TX 77010
Telephone: (713) 333-5100
Facsimile: (713) 333-5199

Counsel to Debtors and Debtots-in-
Possession

 

AGREED AS TO FORM ONLY:

FUQUA & ASSOCIATES, PC

By: /s/ Richard L. Fugua
Richard L. Fuqua

State Bar No. 07552300

8558 Katy Freeway, Suite 119
Houston, TX 77024
Telephone: (713) 960-0277
Facsimile: (713) 960-1064

Counsel for CD Homes, LLC

ORDER ON DIAMOND MCCARTHY THIRD INTERIM FEE APPLICATION PAGE 3 OF 2
